DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/527,281 and Application No. 62/567,660 fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Specifically, the prior-filed applications do not provide support for the apparatus comprising an acoustic dead space disposed between a portion of the first ultrasonic transducers and second ultrasonic transducers, wherein a second group of electrical contacts structurally bond the first substrate and the second substrate together at the acoustic dead space.  As such, the effective filing date of the instant application is considered to be June 29, 2018, the filing date of the instant application.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rothberg et al. (US Pub No. 2017/0365774) in view of Unger et al. (US Patent No. 5,558,092).
With regards to claim 1, Rothberg et al. disclose an apparatus comprising:
one or more high intensity focused ultrasound (HIFU) units comprising first ultrasonic transducers configured to generate HIFU waves (paragraph [0026], referring to the ultrasound-on-a-chip device (102) may include a substrate (106) with integrated ultrasonic transducers (108), which may be CMUTs; paragraph [0063], referring to the single substrate devices operating as ultrasound devices “for ultrasound imaging and/or high intensity focused ultrasound (HIFU)”, and therefore the CMUTs perform as HIFU units; Figure 1; note that the “HIFU units” have been interpreted under 35 USC 112(f) as corresponding to capactive micromachined ultrasound transducer (CMUT), and equivalents thereof, as set forth in paragraph [0008] of the specification in the corresponding instant US PG-Pub 2019/0000422);
one or more elasticity detectors configured to sense a characteristic of a shear wave (paragraph [0026], referring to the ultrasound-on-a-chip device (102) may include a substrate (106) with integrated ultrasonic transducers (108), which may be CMUTs; paragraph [0063], referring to the single substrate devices operating as ultrasound devices “for ultrasound imaging and/or high intensity focused ultrasound (HIFU)”, and therefore the CMUTs perform as elasticity detectors; Figure 1);
a first substrate (202) on which the one or more HIFU units and the one or more elasticity detectors are disposed (paragraphs [0028]-[0029], referring to the ultrasonic transducer substrate (202) which includes the plurality of ultrasonic transducers (204a, 204b, 204c, 204d, etc.; Figure 2);
a second substrate (203) comprising electronic circuitry for the one or more HIFU units (paragraphs [0017], [0028]-[0029], referring to the IC/electrical substrate (203); Figure 2); and
electrical contacts (208, 210) directly connecting the first substrate and the second substrate, wherein an acoustic dead space (206) is disposed between a portion of the ultrasonic transducers (paragraphs [0027]-[0030], referring to an acoustic dead space (260) between at least some of the ultrasonic transducer cells and referring to the electrical contacts (208, 210) between the ultrasonic transducers cells and the IC substrate (203); Figure 2);
the one or more HIFU units and the one or more elasticity detectors are disposed on a common ultrasound device (100, 102) (paragraph [0026], referring to the probe (100) including an ultrasound-on-a-chip device (102); Figures 1-2);
a first group (208) of the electrical contacts electrically couples the electronic circuitry to the one or more HIFU units (paragraph [0029], referring to the electrical contacts (208) between the ultrasonic transducer cells and the IC substrate, the contacts being electrically conductive and represent bond points between the ultrasonic transducer substrate (202) and the IC substrate (203); Figure 2); and
a second group (210) of electrical contacts structurally bond the first substrate and the second substrate together at the acoustic dead space (206) (paragraph [0030], referring to the contacts (210) which may be electrically conductive and represent bond points between the ultrasonic transducer substrate (202) and the IC substrate (203); Figure 2).
However, though Rothberg et al. do disclose that their apparatus comprises first ultrasonic transducers which correspond to both the one or more HIFU units and the one or more elasticity detectors (paragraph [0063], referring to the single substrate devices operating as ultrasound devices “for ultrasound imaging and/or high intensity focused ultrasound (HIFU)”), Rothberg et al. do not specifically disclose that the one or more elasticity detectors comprise second ultrasonic transducers (i.e. the elasticity detectors are separate second ultrasonic transducers from the first ultrasonic transducers).
Unger et al. disclose methods and apparatus for performing diagnostic ultrasound simultaneously with the application of therapeutic ultrasound waves, wherein the methods/apparatus are particularly advantageous in performing ultrasonic imaging of a region of a patient while simultaneously applying therapeutic ultrasonic waves to the region, thus providing the operator the ability to monitor the treatment in real time (Abstract; column 2, lines 33-44).  The ultrasonic transducer assembly comprises a linear array (16) of therapeutic transducer elements capable of generating ultrasonic waves at a frequency in the range of 0.25 to about 100 MHz (i.e. HIFU frequency range) and first and second linear arrays of diagnostic transducer elements (12, 14), wherein the respective linear arrays of transducer elements (12, 14, 16) are arranged on a common platform (18) (column 7, line 47-column 8, line 30, note that separate HIFU and diagnostic transducers are disposed on the same substrate; Figures 1-2).
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to have the one or more elasticity detectors comprise second ultrasonic transducers (i.e. the elasticity detectors are separate second ultrasonic transducers from the first ultrasonic transducers), as taught by Unger et al., in order to perform ultrasonic imaging of a region of a patient while simultaneously applying therapeutic ultrasonic waves to the region, thus providing the operator the ability to monitor the treatment in real time (Abstract; column 2, lines 33-44).
With regards to claim 2, Rothberg et al. disclose that the fist ultrasonic transducers of the one or more HIFU units are integrated on the first substrate (paragraphs [0028]-[0029], referring to the ultrasonic transducer substrate (202; “first substrate”) including a plurality of ultrasonic transducers; Figures 1-2).
With regards to claim 3, Rothberg et al. disclose that the ultrasound device comprises a handheld probe (paragraph [0026], referring to the probe (100) may be a “handheld probe”).
With regards to claim 4, Rothberg et al. disclose that at least one of the first and/or second ultrasonic transducers is a capacitive micromachined ultrasound transducer (CMUT) (paragraph [0026], referring to the ultrasonic transducers (108) may be cMUTs).
With regards to claim 7, Rothberg et al. disclose that the one or more elasticity detectors (i.e. ultrasonic imaging transducers) are configured to sense a velocity of the shear wave (paragraphs [0002], [0004], [0063], [0065], referring to the transducers being used for ultrasound imaging, wherein many different types of images can be formed using ultrasound devices, including images that show blood flow, motion of tissue over time, etc., and thus the elasticity detectors (i.e. ultrasonic imaging transducers) are configured to sense a velocity of the shear wave as they can be used to generate images of blood flow/motion which can be used to derive the velocity of shear waves).   

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rothberg et al. in view of Unger et al. as applied to claim 1 above, and further in view of Fan et al. (US Pub No. 2010/0317971).
With regards to claim 5, as discussed above, the above combined references meet the limitations of claim 1. However, Rothberg et al. does not specifically disclose that the at least one of the one or more HIFU units is configured to emit an acoustic intensity that is between 500 W/cm^2 and 20KW/cm^2.
Fan et al. disclose that effective HIFU therapy waveforms can be provided by having the one or more HIFU units be configured to emit an acoustic intensity that is between 500 W/cm^2 and 20 KW/cm^2 (paragraph [0075]).
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to have the at least one of the one or more HIFU units of the above combined references be configured to emit an acoustic intensity that is between 500 W/cm^2 and 20KW/cm^2, as taught by Fan et al., as this is a known acoustic intensity that provides effective HIFU therapy (paragraph [0075]).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5 and 7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Rothberg’774 has been introduced to teach electrical contacts directly connecting the first substrate and the second substrate, wherein an acoustic dead space is disposed between a portion of the first ultrasonic transducers and second ultrasonic transducers, etc..

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE L FERNANDEZ whose telephone number is (571)272-1957. The examiner can normally be reached Monday-Friday 9:00 AM - 5:30 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (571) 272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE L FERNANDEZ/Primary Examiner, Art Unit 3793